Citation Nr: 1332319	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jacob Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for bilateral hearing loss and tinnitus.  A December 2011 rating decision granted service connection for bilateral hearing loss.  That is a full grant of the benefit sought.  Therefore, the only claim that remains before the Board is the claim for entitlement to service connection for tinnitus.


FINDING OF FACT

The Veteran currently has tinnitus that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran reports that he began experiencing symptoms of tinnitus contemporaneous to his service as a jet aircraft mechanic in the United States Air Force and tinnitus is still present and has been present since service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection can also be granted for tinnitus, as an organic disease of the nervous system, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

In general, a claimant is competent to provide lay statements of observable symptoms of disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The value of lay statements of symptoms and when they occurred, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008). 

VA provided the Veteran an examination in April 2010.  The examiner diagnosed tinnitus.  Therefore, the first element of a service connection claim is met, as the Veteran has a present disability.  

The Veteran's occupation in the Air Force, as shown on his service separation form, was jet aircraft mechanic, which supports his claim regarding loud noise exposure during service.  The Veteran was granted service connection for bilateral hearing loss based on noise exposure during service.  The service medical records do not document complaints of ringing or other sounds in the ears.  The Veteran reported that his tinnitus did have onset during service and was a result of his exposure to the loud noises of jet engines.  Because the Veteran served as a jet engine mechanic, the Board finds that the Veteran was most likely exposed to loud noises during service.  As service connection has been previously established for bilateral hearing loss based on in-service noise exposure, the Board finds that noise exposure in service is shown.  Therefore, the second element of a service-connection claim is met.

During the April 2010 examination, the Veteran reported that he had worked around aircraft while in the service.  He reported that he hears a constant bilateral moderate high-pitched sound that he first noticed three to four years before the examination.  He also reported that he noticed a noise in both ears that sounded like garbled speech for many years. 

At the conclusion of the audiology examination, the VA examiner opined that the Veteran had tinnitus, but that it was not as likely as not that the tinnitus was related to service.  The examiner's medical opinion was based on the Veteran's statement concerning onset of the ringing sound and garbled speech.  Since there was no indication of treatment for tinnitus in the service medical records, coupled with the Veteran's statement regarding the symptomatology of tinnitus only manifesting in the last three to four years, the examiner found that the tinnitus did not have onset during service and was more likely a result of post-service noise exposure.

The Veteran indicated in February 2010 on this initial claim for entitlement to service connection for tinnitus that he had been experiencing tinnitus since he was in service.  The Veteran then made statements to the VA examiner describing the symptoms that he was experiencing.  The Veteran reported that he experienced a sound that was like garbled speech.  The Board finds that the Veteran is competent to describe the symptoms of tinnitus.  Therefore, the lay observation of the Veteran concerning his symptoms will be accepted by the Board as competent.  

The Board finds that there is reasonable doubt to be resolved with regard to the nexus element.  Weighing against the Veteran's claim is the absence of a documented complaint of tinnitus symptoms during service and after service, until 2010, and the 2010 VA examiner's negative nexus opinion.  Evidence favorable to the claim includes the Veteran's statement that tinnitus had onset during service and his statement that he has noticed the sound of garbled speech for many years.

The VA examiner's opinion is based in large part on the Veteran's statement regarding the onset of ringing in the ears three to four years before the VA examination.  The Board finds the Veteran's description of a sound of "garbled speech" present for many years, is not significantly different from his description of "ringing" present for three years.  Therefore, his reported symptoms of tinnitus, whatever the particular words used, ringing or garbled speech, extends back to his active service.  The examiner's opinion is therefore of less probative value because it was based upon an incomplete consideration of the evidence.  The Veteran has provided credible statements that he experienced tinnitus in service and after service, and continues to have tinnitus.  His statements are competent because tinnitus is experienced through the senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His statements are also credible because there is no reason in the record to doubt that contention.

The Board finds that the Veteran has credibly demonstrated a continuity of symptomatology of tinnitus during and after service.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  He has been diagnosed at the VA examination with tinnitus.  The Board finds that reasonable doubt exists as to whether or not the tinnitus is related to noise exposure during service or the service-connected hearing loss.  Reasonable doubt must be resolved in favor of the claimant.  Therefore, service connection for tinnitus is warranted and the appeal must be granted.  38 C.F.R. 3.102(b) (2013), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


